 BREAKFAST PRODUCTIONSBreakfast Productions,IncandBakery,Confection-ery and Tobacco Workers International Unionof America,Local 3, AFL-CIO Cases 29-CA-12716, 29-CA-12788, and 29-CA-12837March 31, 1989APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentDECISION AND ORDERBY MEMBERS JOHANSEN, HIGGINS, ANDDEVANEYOn October 31, 1988, Administrative Law JudgeJames F Morton issued the attached decision TheRespondent filed exceptions and a supporting briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions i and brief andhas decided to affirm the judge's rulings, findings,2and conclusions and to adopt the recommendedOrder as modified 3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Respondent,Breakfast Productions, Inc, Brooklyn,New York, its officers, agents, successors, and as-signs, shall take the action set forth in the Order asmodified1Substitute the following for paragraph 2(a)"(a) Offer Erwing Rendon immediate and full reinstatement to his former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or any otherrights or privileges previously enjoyed, and makehim whole for any loss of earnings and other bene-fits suffered as a result of the discrimination againsthim, in the manner set forth in the remedy sectionof the decision"2Substitute the attached notice for that of theadministrative law judge607The NationalLaborRelations Board has foundthat we violated the NationalLaborRelations Actand has ordered us to post and abide by this noticeWE WILL NOT coercivelyinterrogate you as toyour support for Bakery,Confectionery and To-baccoWorkersInternationalUnion of NorthAmerica,Local 3, AFL-CIOWE WILL NOTthreaten to close our bakery inorder to discourage you from supporting theabove-named UnionWE WILL NOTdischarge any employee to dis-courage support of this UnionWE WILL NOTin any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteedyou by Section 7 ofthe ActWE WILL offerErwing Rendon immediate andfull reinstatement to his formerjob or,if that jobno longer exists,to a substantially equivalent posi-tion,without prejudice to his seniority or any otherrightsor privileges previously enjoyed and WEWILL make him whole for any loss of earnings andother benefits resulting from his discharge,less anynet interim earnings,plus interestWE WILL notifyhim that we have removed fromour files any reference to his discharge and that thedischarge will not be used against him in any wayBREAKFAST PRODUCTIONS, INCAmy S Krieger Esqfor the General CounselMartin Gringer Esq (Kaufman Frank Naness Schneider& RosensweigPA),of Melville, New York for theRespondentAnn SchulmanEsq (Cohn Ghckstein & Luria),of NewYork City, New York, for the Charging Party UnionDECISION'We note thatno exceptions have been filed regarding the dischargeof EmmeLoy and CarlosMenjivar2TheRespondent has excepted to some of the judge scredibility findrags TheBoard s establishedpolicy is not to overrulean administrativelaw judge s credibilityresolutions unless the clear preponderance of allthe relevant evidenceconvinces us that theyare incorrectStandard DryWall Products91NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir 1951)We have carefullyexamined the record and find no basis for reversingthe findings3We have modifiedthe judge s recommendedOrder to includethe fullreinstatement languagetraditionally provided by the BoardJAMES FMORTON,AdministrativeLaw Judge Eachof the complaints that issued in this case alleges thatBreakfast Productions Inc (Respondent) has committedunfair labor practices violative of Section 8(a)(1) and (3)of the NationalLaborRelationsAct (the Act) Moreparticularly the three complaints altogether allege thatRespondent has discriminated against its employees bydischarging three' of them,by promulgating and enforciAt the hearing the General Counsel amended the complaints in Case29-CA-12716to withdraw the allegation that a fourth individualManoZepeda, had been unlawfully discharged293 NLRB No 70 608DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDing work rules and by instituting certain recordkeepingprocedures-all in order to discourage employees fromjoining or supporting Bakery, Confectionery and Tobacco WorkersInternationalUnion, Local 3 AFL-CIO (theUnion) Respondent is also alleged to have coercively interrogated employees as to their support for the Union,promised them benefits in order to induce them to forgosupporting the Union, committed other acts that interfered with restrained or coerced its employees respecting rightsprotected by Section 7 of the ActRespondent, by its answers to those complaints, deniedthe allegations described above Its answers aver that oneof the alleged discriminatees is a supervisor as defined inthe Act and thus not protected by Section 8(a)(3) Respondent amended its answer to aver that the other twoallegeddiscriminatees are not employees within themeaning ofthe Act inasmuch as they arealiens unauthorized to work in this country within the definition ofthe Immigration Reform and Control Act of 1986Respondent further contends that it has made valid reinstatement offers to these two individuals The GeneralCounsel, in its brief has asserted that the provisions ofthe Immigration Reform and Control Act should not beconstrued to bar the reinstatement rights of any of thealleged discriminatees and the General Counsel disputesRespondents contention that valid reinstatement offershave been madeThis case was heard on March 7, 8, 9, and 11 and onMay 16 17 and18 1988, in New York City On theentire record including my observation of the demeanorof the witnesses, and after due consideration of the briefsfiled by the General Counsel and Respondent I makethe followingIJURISDICTION AND LABOR ORGANIZATIONThe pleadings establish that Respondent is a nonretailbusiness and that its operations meet the Board s jurisdictional standard for nonretail concerns The pleadings further establish that the Union is a labor organization asdefined in Section 2(5) of the ActIITHE ALLEGED UNFAIR LABOR PRACTICESA BackgroundRespondent a New York corporation has been inbusiness as a wholesale bakery for about 5 years It isowned by two brothers David and Stephen Dew Davidis its president and Stephen is its secretary treasurerRespondents bakery operates 24 hours everyday ofthe year In 1986, it had approximately 20 employeeswho were unrepresented for purposes of collective bargainingAll dates are for 1986 unless stated otherwiseIn June or July, the employees signed and delivered tothe Dews a letter asking for increased pay for overtimework sick leave benefits, and other benefits David Dewthen met with them and informed them that the rankand file employees will get a week s vacation each year,6 days' sick leave, and other benefits He also announcedthen that management employees will be given unlimitedsick leave, compensatory time of for holidays worked,and extra pay for hours worked each week in excess of50B The Complaint in Case29-CA-127161The issuesThis complaint, as amended at hearing, alleges thatRespondent discharged employee Erwing Rendon because he joined the Union The complaint further allegesthatRespondents supervisor,Wellington Toala, unlawfully interrogated employees regarding their sympathiesfor the Union2Erwing RendonRespondent contends that Rendon was a supervisor asdefined in the Act The evidence respecting that matteris inconflict and is discussed in detail below The circumstances of his discharge are not in material disputeOn October 30, Rendon signed an authorization cardfor the Union On November 3 Supervisor WellingtonToala informed Stephen Dew that the Union was tryingto organize Respondents employees On the next dayDavid and Stephen Dew asked Rendon to tell themwhat he knew of the UnionsorganizationaleffortsRendon denied any knowledge of them David Dewthen told him that he was discharged because he was notacting in the best interests of RespondentRendon began working for Respondent in December1983 as a porter on the night shift, working 6 days aweek He was laid off at one point On his return inAugust 1984, Stephen Dew taught him to mix the various doughs used to make croissants danish pastries,scones,and other productsThe conflicting accounts whether Rendon was a supervisor are now set outStephen Dew s accountisasfollowsAs the day supervisor, Rendon was responsible for mixing the doughsStephen Dew and Respondents general manager, Richand Farkas each spends about 50 percent of his time inthe bakery overseeing the work Rendon received $363 aweek compared to weeklyearningsfrom $225 by theporters to $300 by some production workers Rendon reviewed the production schedules each morning withFarkas and together they would estimate how many ofthe bakeditemswould be produced Farkas revised thatestimate as the day progressed The records regardingproduction were kept in a desk drawer, to which onlytheDews Farkas and Supervisor Toala had keysRendon attended a monthly management meeting Thesemeetingswere concerned usually with problems in thebakeryRendon had the responsibility to make sure thateveryone was busy and to check on qualityRendonassignedwork to employees, evaluated their performancestrainedproduction people recommended thehiring of employees Julio Alvarez and Emme Loy inthat he had told Dew of them, and Dew told him tobring them in so that he could see them Rendon alsorecommended that two employees be terminated andthey were, without any kind of independent investigationby Dew Rendon also recommended the promotions of two others who were effected without any independent investigationand also recommended that another be given a raise In July David Dew announced toall the employees that Rendon was the day supervisor BREAKFAST PRODUCTIONS609That was done at thesame timethat the position of generalmanager was established and which was then filledby FarkasDavid Dew did not, in his direct examination, refer toRendon s status as a supervisorOn crossexamination, herelated that,while Respondent retained copies of typewritten notices that it posted in order to inform employees that other individuals had been designated as supervisors,itdid not keep a copy of a notice, written inlonghand, advising employees that Rendon had been promoted to day supervisorRendon s testimonyisasfollowsHe had never beentold by anymanagementofficial that he was a supervisor,or that he was responsible for the production ortrainingemployeesHe never had recommended thehiring of any employee or the firing of any employee,and never attended any management meeting He merelyintroduced Alvarez and Loy to Stephen Dew, who interviewed them before hiring them Rendon never wasasked his opinion as to Loy s work never fired or recommended the firing of any employee and never excercised any supervisory functionEmme Loy testified and his testimony corroboratedRendon s account concerning how he was hired byRendonThe evidence proffered by Respondent to establishthatRendon was a supervisor consisted, for the mostpart, of testimony conclusional in character and whichwas adduced by way of leading questions I am not persuaded by it and credit instead the accounts of Rendonand Loy Moreover the circumstantial evidence, including the fact that the ratio of supervisors to employees,who are essentially unskilled and perform repetitivetaskswould appear to be out of line if Stephen DewRichard FarberWellingtonToalaErwing Rendon,Mario Zapeda and at least one other individual were allsupervisorsThe credited evidence discloses that Rendon s responsibilities did not even rise to the level of the individualwho was found,in an analogous fact situation,not to bea supervisor within the meaning of the Act SeeAutoWest Toyota284 NLRB 659 (1987)I therefore find that Rendon possessed none of the supervisory indicia set out in Section 2(11) of the Act Asthe evidence is clear that Respondent discharged him because he did not disclose to it the information it soughtregarding the Union s campaign, I find that Rendon wasdischarged because of his sympathies for the Union andin order to discourage support for the Union3Alleged unlawful interrogationThe complaint in Case 29-CA-12716 alleges that Respondent by Supervisor Wellington Toala unlawfully interrogated its employees on or about November 3 ThecomplaintinCase 29-CA-12837 alleges that on or aboutNovember 14 Toala unlawfully interrogated employeeswhile in Respondents truckAt the hearing the General Counsel offered testimony, set out below, regardingone instance of interrogation by ToalaCarlosMenjivarone of the alleged discriminateeswhose status is discussed separately below testified thatToala asked him on a Friday in November if anotheremployee,Emme Loy was distributing union cardsMenjivar testified further that Toala also asked him thenfor the names of employees who had signed union cardsMenjivar related also that Toala asked him twice if hehad signed a card for the Union and that when he saidhe had not, Toala stated that he did not believe him andthat the Unionwas no goodMenjivar testified that hethen said to Toala that he did not want to talk to himabout the Union Toala did not testifyIcreditMenjivar s uncontroverted account and I findthat Toala had interrogated Menjivar respecting his sympathy for the Union This questioning was unlawful asMenjivar had not openly declared himself as a union supporter, as the questioning did not seek information of ageneral nature but was very specific, and as Menjivar didnot want to discuss the subject In that regard, seeAngelicaHealthcare Service284 NLRB 844 (1987)C TheComplaint in Case29-CA-12788The issues presented by the amended pleadings in thiscase are whether Respondent,in order to discourage itsemployees from supporting the Union, (a) threatened todiscontinue its operations,(b) threatened other reprisals,(c) instituted and maintained recordkeeping proceduresas to disciplinary measures taken, (d) required EmmeLoy to producea doctors note in order to be excusedfrom work,and (e)discharged Loy1Alleged threatsEmme Loy began working for Respondent in Augustas a porter In October, he became a production workerHe and all the other production employees attended ameeting held by the Dews about 10 days after Rendonhad been dischargedAccording to Loy s testimony,David Dew told these employees then that if the Unioncame into the bakery he could close the bakery as hehad enough money to live on Loy further testified thatDew also stated that they should tear up any union cardsgiven them and that the Unionwas not for illegalsareference to employees who were undocumented aliensCarlosMenjivar, another production employee there,testified for the General Counsel respecting this meetingHe related not only the statements made by David Dewas recounted by Loy, but he also testified that variouspromises of benefits were made Regarding these promices, I have already noted that Dew had held a meetingin June or July, before the advent of the Union andpromised the rank and file employees various benefitsthat they had asked for in a letter they signedStephen Dew testified that a meeting was held withthe production employees on the day after Rendon wasdischargedHe further testified that David Dew informed the employees at that meeting that Rendon wasdischarged because he was not being a good supervisorStephen testified that his brother also stated that it wouldnot be a good thing for the Union to come in as Respondent was a small company that could go out of business asitcould not afford all the benefits that the Unionwould demand Stephen denied that David had said thathe could close the bakery or that he had enough to liveon for the rest of his life 610DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDavid Dew testified as to various issues in these cases,but he did not give an account regarding what transpiredat the meeting with production employees in the bakeryoffice shortly after Rendon was dischargedI credit Loy s testimony respecting the meeting in November It was corroborated by Menjivar I do notaccept Menjivar's account that Dew also discussed vanous benefits thereThe complaint does not allege thatRespondent made any promise of benefit to them Menjivar did not seem to be endeavoring to embellish his testamony Rather, I am satisfied that he was recalling aspart of that meeting, statements that had been made at asimilarmeeting held before the advent of the Union atRespondents bakery In making this credibility resolution, I note also that David Dew did not challenge Loy saccount and that David Dew was the one whom Loytestified had made the threatIt is axiomatic that, by that threat to close, Respondentviolated Section 8(a)(1) of the Act2The recordkeepingAfter the unfair labor practice charge in Case 29-CA-12716 was filed, Respondent retained labor counsel whoadvised it to establishand maintaina procedure for recording disciplinary actions taken against its employeesThe General Counsel contends that Respondent therebyinterferedwith restrained, or coerced its employeesThere is no evidence that this procedure was set up orwas operated to discriminate against employees on thebasis of their support for the Union Rather, the procedure applies uniformly to all employeesWere Respondent to have instituted a rule subjecting employees to discipline in order to discourage them from supporting thisUnion, that would have violated the Act CfUnitedTechnologies Corp,274 NLRB 1069 (1985) However thesetting up by Respondent of a recordkeeping procedure,without more is clearly insufficient to support a findingthat its existence interferes with, restrains, or coerces employees in the exercise by them of their rights under Section 7 of the Act3Requiring Loy to furnish a doctor s note and hisdischargeThe General Counsel contends that Respondent forunlawful discriminatoryresasonsrequired its employeeEmme Loy, to furnish a doctor s note on December 15before it would excuse his absence from work on thepreceding daysLoy was one of two employees who made theinitialcontact with the Union He also distributed authorizationcards to his coworkers, all before December 15 As recounted above, Respondent's supervisorToala,hadaskedMenjivarwhether Loy was distributing unioncardsRespondent had no definite policy respecting the production of doctors notes in order that absences due toillnesswould be excusedLoy telephoned Stephen Dew in late November to tellhim that he could not work because he was very sickStephen Dew testified that he told Loy to call back laterthat day to let him know if he would be able to work thenext day Loy s testimony is that Dew simply told him tocome in to work when he feels fine I credit Dew s version as it is more likely that Respondent would need toknow before a shift began whether it would be adequately staffed, and particularly so in Loy s case, as he madethe doughs one of the initial baking processesDew recounted that Loy did call him that afternoon inlateNovember and advised that he would not be able towork the next day but that he would be in on the dayafter thatAbout a week later, on December 7, Loy was not atwork at 6 am, when his shift started Loy had oversleptHe reported for work 2 hours late Dew told Loy thathe is to call in before his shift began if he is unable toreport to workA week later, December 14, Loy was not at workwhen his shift began He called in 1 1/2 hours later tosay that his wife was ill and that he was taking her to adoctors officeWhen Loy reported for work the nextday, Stephen Dew told him that he wanted a note fromthe doctor who treated his wife and when Loy producedithe could go to work Loy left He did not call in orreturn to the bakery until December 22 He arrived thatday hours after his shift started Stephen Dew sent himto his brothers office There, David Dew gave him thepaycheck due him Loy then leftStephen Dew testified that he has asked employees toproduce doctor s notes to excuse an absence only whenhe has reason to suspect that the employee was not beingcandid with himThe General Counsel has proffered evidence that Loywas active on behalf of the Union and that Respondentwas aware since about November 3 of his activities forthe Union as its supervisor, Toala, had questioned Mendvar specifically then regarding Loy s distributing unioncardsThat evidence supports the General Counsel'scontention that Respondent discriminated against LoyThere is however considerable evidence that at leastneutralizes the impact of the evidence relied on by theGeneralCounselThus, long after Respondent wasaware of Loy s activities for the Union Respondent wasmore than accommodating to him On two occasions hefailed to report for work when his shift started out despite theessentialnature of his job Respondent readilyexcused himWhen he called in late again on December15, he was finally asked to present objective proof of thevalidity of his excuse He never did furnish itThe element of timing is missing in the General Counsel s effort to demonstrate that Respondent discriminatedagainst Loy There is nothing to indicate that Respondent seized on some pretext Rather, the evidence is clearthat Respondent had ample reason to finally ask Loy todocument his excuses There is no showing of disparatetreatmentHowever, his final status may be characterized-a discharge or a suspension pending his production of a doctor's note-it is eminently clear that Respondent did notunlawfully discriminate against Loy It is, of course unlawful for an employer to adopt a discriminatory policyin order to retaliate against employees because they engaged in activitiesprotected by the Act CfSaint Jean BREAKFAST PRODUCTIONSDes Pres Restaurant,279 NLRB 109 (1986) It is quite anothermatter, however, for an employer such as Respondent here to want verification when its employeeoffers excuses on three consecutive weekends InClarkEquipment Co278NLRB 498, 519-520 (1986) theBoard found that an employee has been lawfully discharged for poor attendance when among other factors,there was no evidence of disparate treatment In the instant case, there is also insufficient evidence of unlawfulmotivation I therefore find that the evidence fails to establish that Respondent unlawfully discharged Loy orthat it unlawfully required him to furnish a doctor's noteD TheComplaint in Case29-CA-128371IssuesThe allegation of unlawful interrogation by Respondent s supervisorWellington Toalawhich is set out inthis complaint, was discussed above The other allegations of this complaint are that Respondent, to discourage support for the Union, threatened its employees,promised them benefits, promulgated and enforced a ruleagainst their talking while at work, and that it dischargedCarlos Menjivar after havingengaged inother discriminatory conduct towards him Respondent's answer hasplaced theseallegationsat issue2Alleged threats and promisesThe General Counsel relies on the testimony of CarlosMenjivar to support the allegation that David and Stephen Dew unlawfully promised benefits to and threatened employees about November 5 As set out above, Ihave already accepted Emme Loy s testimony respectingthreatsmade by David Dew at a meeting he held withthe production employees and I have already discountedMenjivar s testimony regarding unlawful promises madethem Based on those earlier findings, I conclude that theGeneral Counsel has not sustained the burden of showing that Respondent unlawfully promised benefits to itsemployees It is surplusage to restate the earlier findingas to the unlawful threat3Alleged discriminatoryrule againsttalkingThe General Counsel offered the testimony of CarlosMenjivar as to thisallegationHis testimony was vagueand adduced by way of patentlyleading questionsMenjivar finally stated that Stephen Dew would not let himtalkwhile working, but allowed the other employees totalkStephen Dew testified that he had told employees tostop talking when they occasionally became too loudThere is no evidence that a generalrule againsttalkingwas promulgatedor maintainedby Respondent At bestthere was an isolated instance or two of employees talking too much and being told in effect to be attentive towork I find that the evidence is insufficient to supportthese allegations4 Alleged threats by General Manager FarkasParagraph 12 of this complaintstatesthatRespondent s generalmanager Farkas, unlawfully threatened em611ployees with discharge and other reprisals in the luncharea of Respondents premises on December 25 TheGeneral Counsels brief makes no reference to this allegation and the record is devoid of evidence therein Itherefore find no merit in it5Alleged discrimination against Menjivarincluding his dischargea IssuesThis complaintallegesthatRespondent, in order todiscourage support among its employees for the Union,directedMenjivar to sign a warning,slip, placed disciplinary warnings in his personnel file, subjected him tocloser supervisionand discharged himRespondent sanswer denies these assertionsb BackgroundMenjivar began working for Respondent in September1985 In September 1986, before the Union began its organizationaleffort,Menjivar had been discharged because he left work after having been refused permissionto do so He was reinstated several days later after requesting a supervisor to intercede for him He was toldthen that he would be fired if he made any more mistakes 'On October 31, Menjivarsigned a unioncardHe testified that he also passed out several union cards to coworkersAs recounted earlier Supervisor Toala questioned him on a Friday in November about the distribution of union cards, Toala reported to Stephen Dew onNovember 3 that the Union was attempting to organizec The testimonyasto alleged violationsOn November 11, Menjivar failed to report to workand also failed to call in to explain his absence Respondent prepared a notice addressed to Menjivar reciting pastinstances of similar failings, and warning him that hisnext failure would result in his dischargeMenjivar wasdirected to sign that notice Respondent put it in his personnelfileStephenDew testified that Respondentadopted the practiceof maintainingdisciplinary recordsalong theselinesbased on its attorneys advice Respondent sbrief notes that in view of the potential areas oflitigation before the Board, EEOC, other agencies andthe civil courts,itisessentialtoday for employers tomaintaindocumentary evidence of disciplinary actionstaken with respect to employeesOn November 23, Menjivar was suspended for part ofthe day because of mistakes he made in sheeting outdough There is no allegation that the suspension was unlawfulRespondent'sgeneral managerprepared a memorandum therein that was placed in Menjivar s file pursuant to advice given by Respondents attorney, as outlinedaboveOn December 3, Menjivar was late for work and anote to that effect was placed in his personnel fileOn December 29, Menjivar complained to StephenDew that flour got into one of his eyes while at workand that his eye bothered him Dew told him to have adoctorexamine itand to bring back the doctors bill and 612DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDa note as the injury occurred while Menjivar was atwork Menjivar left He did not report for work the nextday December 30 Instead he called in but after his shifthad started working He reported that his eye still bothered him Dew told him that he had to see a doctorMenjivar reported for work on December 31 He did nothave a doctor s note and was sent home He called justbefore his shift was scheduled to begin work on January1and reported that his eye still bothered himDewasked him to come in as he was short of help Menjivararrived 45minuteslaterDew testified that Menivar sspeech was blurred and that he smelled of liquor Mendvar testified that Dew told him that he had been drinkingWhen Menjivar reported for work the next day hetoldDavid Dew that he was unable to get a note fromhis doctor because the office was closed when he wentthereMenjivar testified at the hearing that he had notseen a doctor up to that point He was again sent homeHe did see a doctor on January 2 He brought in a notefrom the doctor Respondent paid the doctor s bill Hewas given a written warning, which he signed and whichrelated that he had not called in when he was out ill andthat he had been drunk when he had reported for workMenjivar testified that he was closely watched by Stephen Dew severaltimeseach day when he was makingcroissantsMenjivar was discharged on January 19 He had useda serrated steel knife to clean costly plastic molds insteadof using a plastic scraper These molds were custommade in Germany and cost about $1000 each StephenDew told him to stop using the steel blade and to use theplastic scraperMenjivar said he would comply Shortlyafterwards, Dew observed that Menjivar wasagain usingthe steel knife to clean the mold Dew discharged himtelling him that that was "the last strawAnalysisMenjivar s activities on behalf of the Union were notextensive For that matter his testimony thereon was nottoo persuasive For example, he related that he gave aunion card to one of the employees whom Loy had identifiedas one of the employees who first went to theUnions office In any event there is no evidence thatRespondent seized on any pretext for disciplining or discharging Menjivar If anything it seems to have demonstrated considerable reserve in dealing with him I therefore find that the General Counsel has failed to establishthatMenjivar was in any way unlawfully discriminatedagainst by Respondent5TheIRCA issueRespondent contends that Loy and Menjivar, as undocumented aliens cannot be found to be employeesprotected by the Act It relies on the rationale of a courtdecision since reversed in which an undocumented alienwas held not to be an employee covered by the FairLabor Standards Act SeePatel v Quality Inn South,660F Supp 1528 (N D Ala 1987) revd 846 F 2d 700 (11thCir 1988) The General Counsel contends that Loy andMenjivar were protected by the Act The General Counsel developed extensive testimony from them to demonstrate that they make a prima facie showing of eligibility for adjustment (from their status as undocumentedaliens) to a temporary resident status under the Immigration Reform and Control Act of 1986 (IRCA)From a logical standpoint, it may have been appropriate to have first discussed this issue before determiningwhether Loy or Menjivar had been unlawfully discriminated againstIn a sensethen the findings here that theywere not discriminated against under the Act does notrender the IRCA question moot as it may be inferredfrom these findings that Loy and Menjivar were employees protected by the ActThe General Counsel has conceded that Loy and Menjivar are undocumentedaliensIt appears that many ofthe individuals on Respondents payroll may also be undocumented aliens In view of the General Counsel sconcessions as to the status of Loy and Menjivar, and asshe initially developed the evidence regarding their restdency status it was unnecessary to consider whether Respondent had the right to explore an individuals statusunder IRCA Consideration of such a question presentssignificantpolicy issues, some of which are touchedbelow At the hearing, Respondent challenged the testamony offered by the General Counsel as to the validityof some of the documentation offered to demonstratethatprima facie Loy and Menjivar applied for temporary permits under IRCA Obviously more policy considerationsmust be evaluated respecting how far theBoard will inquire into such documentation For thatmatter, it may well be appropriate to defer inquiry of anIRCA issue to the compliance stage of an unfair laborpractice case or to a collateral hearing in a representation proceeding It may be appropriate also to defer entirely to the Immigration and Naturalization Service(INS) respecting an individuals residency status insofaras it mightaffect his or her standing under the Act Forthe reasons set out below deferral to INS may be thebest solutionInSure Tan Inc277 NLRB 302 (1985) the Board recited the earlier findings in that case that undocumentedalienswere employees protected by the Act That casepreceded IRCA Nonetheless there appears to be nothing inIRCA s legislative history to indicate that the Actno longer protects undocumentedaliensThe EleventhCircuit inPatel v Quality Inn South,stated that IRCA slegislativehistory strongly suggests that Congress believed that undocumented aliens would continue to beprotected the court set out the following excerpt fromH R Rep No 1000, 99th Cong, 2d Sess (1986)It isnot the intention of the Committee that the employer sanctions provisions of the bill be used to undermine or diminish in any way labor protections inexistinglaw or to limit the powers of federal orstate labor relations boards labor standards agenciesor labor arbitrators to remedy unfair laborpractices committed against undocumented employees for exercising [sic] their rights before such agencies or forengagingin activities protected by existing law In particular the employer sanctions provilions are not intended [sic] to limit in any way the BREAKFAST PRODUCTIONS613scope of the term employee in Section 2(3) of theNational Labor Relations Act (NLRA), as amended, or of the rights and protections stated in sections 7 and 8 of that Act As the Supreme Court observed inSure Tan Inc v NLRB,applicationof the NLRA helps to assure that the wages andemployment conditions of lawful residents are notadversely affected by the competition of illegal alienemployeeswho are not subject to the standardterms of employmentIt is clear that Loy and Menjivar were employees protected by the Act and that nothing in IRCA changedthatPerhaps a more difficult question would have beenpresented if they were found to have been unlawfullydischarged It may then have been necessary to reach anaccommodation between IRCA's objectives and the polecies of the Act For a discussion of the attendant problems and a suggested resolution, see Fjeland,The National Labor Relations Act and Undocumented Workmen,62Wash L Rev 595-612 (1987)It is unnecessary, however, to attempt an accommodation now as neither Loy nor Menjivar were discriminatonly discharged For the same reason, and also as theIRCA issue is intertwined with the evidence bearing onthe question of whether valid reinstatement offers hadbeen made to Loy and Menjivar, it is unnecessary todecide that questionCONCLUSIONS OF LAW1Respondent is an employer within the meaning ofSection 2(6) and (7) of the Act2The Union is a labor organization as defined in Section 2(5) of the Act3Respondent has engaged in unfair labor practicesproscribed by Section 8(a)(1) of the Act by(a)Coercively interrogating its employees as to theirsupport for the Union(b) Threatening to close its facility in order to discourage its employees from supporting the Union(c)Committing the acts described in paragraph 4below4Respondent has engaged in unfair labor practicesproscribed by Section 8(a)(3) of the Act by dischargingemployee Erwing Rendon in order to discourage its employees from supporting the Union5Respondent has not engaged in any other unfairlabor practiceREMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order Respondent to cease and desist therefrom and to take certam affirmative action designed to effectuate the policiesof the ActRespondent shall be required to offer Erwing Rendonimmediate and full reinstatement to his former job or ifitno longer exists, to a substantially equivalent job, without prejudice to his seniority and other rights and privileges, and to make him whole for any loss of earningsand other compensation he may have suffered by reasonof his unlawful discharge as found here Backpay shall becomputed in accordance with the manner described inF W WoolworthCo, 90 NLRB289 (1950),with interestas computed inNew Horizonsfor theRetarded,283NLRB 1173 (1987)On these findings of fact and conclusions of law andon the entire record,I issue the following recommended2ORDERThe Respondent Breakfast Productions, Inc, Brooklyn,New York, its officers, agents, successors, and assigns, shall1Cease and desist from(a)Coercively interrogating its employees regardingtheir support for Bakery, Confectionery and TobaccoWorkers International Union of America, Local 3, AFL-CIO(b) Threatening to close its facility in order to discourage employees from joining the Union(c)Discharging any of its employees because they supported the Union(d) In any like or related manner interfering with, restraining,or coercing its employees in the exercise of therights guaranteed them in Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Offer Erwing Rendon full reinstatement to his joband make him whole for allearningsin accordance withthe manner set forth in the remedy section above(b)Expunge from its files all references to Rendon sdiscnminatonly discharge, notify him that this has beendone and notify him also that evidence of that unlawfulconduct will not be a reason for future personnel actionagainst him(c)Preserve and, on request, make available to theBoard or its agents for examination and copying all payroll records social security payment records, timecards,personnel records and reports and all other records necessary to analyze the amount of backpay due under theterms of this Order(d) Post at Respondents Brooklyn New York place ofbusiness copies of the attached notice markedAppendix 3 Copies of the notice on forms provided by theRegional Director for Region 29 after being signed bytheRespondents authorized representative shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincludingall places where notices to employees are customarily postedReasonable steps shall be taken by theRespondent to ensure that the notices are not altered defaced or covered by any othermaterial2If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes3 If this Order is enforcedby a judgmentof a United States court ofappeals the words in the notice reading Posted by Order of the NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board 614DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(e)Notify the Regional Director in writing within 20IT IS FURTHER RECOMMENDED that the allegations indays from the date of this Order what steps the Rethe complaints that were not found to have merit are disspondent has taken to complymissed